 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis proceeding and rescinds its Order of October 9, 1951, dismissingthe petition.2We shall direct an election among all employees in the accounting,business, production, and sales departments, personnel office, andoffice of the planning director of the Employer at its Washington,D. C., plant, including all regular part-time employees, but excludingall other employees and all supervisors as defined in the Act. If amajority of the employees voting cast ballots for the Petitioner, theywill be taken to have indicated their desire to be part of the unit ofemployees presently represented by the Petitioner (and the Peti-tioner may bargain for them as part of such unit), and the RegionalDirector conducting the election directed herein is instructed to issuea certificate of results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.][CHAIRMAN HERZOG took no part in the consideration of the aboveSupplemental Decision and Direction of Election.]zDespite the belatednessof the Petitioner's change of position,we do not believe thatitwould either effectuate the policiesof the Actor be in the public interest to reaffirmour dismissal of the petition and to require the Petitioner to initiate a new proceedingbefore the Board.MARSHALL FIELD & COMPANYandRETAIL CLERKS INTERNATIONALAssocIATION, LOCAL No. 1515-M. F., AFL.Case No. 13-CA-594.February 15, 1952,Decisionand OrderOn May 3, 1951, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor practicesalleged in the complaint.Thereafter the Respondent, the Union, andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.Pursuant to leave, the Respondent also filed areply brief.At the request of the Respondent and the Union, oral argument washeard before the Board on November 20,1951.All parties were repre-sented by counsel and participated in the argument.98 NLRB No. 11. MARSHALL FIELD & COMPANY89The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, the oral argument before it,and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner to the extent,and with the additions and modifications, indicated below.'1.The Trial Examiner found that the Respondent's rules governingsolicitation on its department store premises are in violation of theAct as to certain restrictions which the rules impose.The Boardagrees with the Trial Examiner that the Respondent's rules, in part,violated the Act, but does not agree with the Trial Examiner as to themanner and extent to which the violation occurred.Marshall Field & Company is one of the Nation's largest departmentstores and is located in the heart of metropolitan Chicago.Thecharging Union is, and has been for some time, organizing Respond-ent's employees in a broad unit of all sales employees and personnelengaged in the handling of merchandise.The Respondent now, andfor some time, has had a rule prohibiting solicitation for union mem-bership on "Company time." 2The restrictions imposed by this ruleupon the union membership campaign produced certain incidents inlate 1949 and early 1950 which gave rise to the instant case.In considering the extent of the Respondent's prohibition againstsolicitation it is helpful to divide the physical facilities of the Re-spondent's store into three areas :(1) Selling areas,consisting of thoseareas where merchandise is displayed and sold, as well as comple-mentary facilities such as fitting rooms, alteration rooms, and furstorage;(2) nonselling public areas,consisting of store space open tothe public but not utilized for selling purposes, such as waiting rooms,rest rooms, and public restaurants; 8 (3) andnonselling closed areas,IThe Respondent and the General Counsel, following issuance of the IntermediateReport in this case, filed a joint motion to correct the transcript of testimony in certainparticulars.The motion is hereby grantedThereafter, the Respondent filed a separatemotion to correct the transcript as to a statement made by counsel for the Respondentduring hearingThe General Counsel and the Union filed statements in opposition tothismotion, contending the correction would contradict other testimony offered byRespondent's witnessesUpon the entire record, including the oral argument made beforethe Board, we hereby grant Respondent's motion to correct the transcript. See footnote 4,snfra.2The rule as stated in the Respondent's employee manual reads, "Solicitation on Com-pany time for or against membership in any association, lodge, labor organization, orother groups of whatever nature [is forbidden]."The same source also prohibits solicita-tion on company time for contributions "to any cause or for any purpose" without per-mission as well as "Discussion of any subject on Company time in such manner as tointerfere with the work of any employee" These rules. according to Respondent, werefirst adopted in their present written form in 1941 or 1942 but have existed in similarnature since 1869However the Board, inMarshall Field & Company,34 NLRB 1, notedthat similar restrictions were first put into effect shortly after the onset of union activitywithin, the store in 19408While restaurants operated by the Respondent within the store premises are, in manycases, open to the public and, in a sense, are sales floors also, they are included withinthenonsellingareas for reasons discussed hereinafter. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomprising those portions of the store where admission is limited toemployees only.Under the rules as interpreted by the Respondent, solicitation oncompany premises for union membership is limited to the followingsituations : (1) Employees who are off duty may solicit other em-ployees who are off duty in some nonselling closed areas; and (2)employees off duty and nonemployee organizers may meet by appoint-ment, if discreet, in the public restaurants.There are qualifications,however, to the Respondent's "permission" of solicitation in eithercircumstance.4All other solicitation within the store is prohibited.The Trial Examiner found that the Respondent's rules were in vio-lation of the Act insofar as they denied either employee or non-employee organizers the right to solicit anywhere in the nonsellingpublic areas of the store, when the employees concerned were offduty.On the other hand, the Examiner found that the Respondentdid not violate the Act by excluding nonemployee organizers fromnonselling closed areas.All parties to the case filed exceptions tothese findings.No party questions the Respondent's authority to prohibit anysolicitation of its employees in the selling areas of its store.TheBoard has consistently held that such a prohibition is not a violationof the Act, because ". . . though both the solicitor and the personsolicited are on their lunch hour . . . the solicitation, if carriedon on the selling floor, where customers are normally present, mightconceivably be disruptive of the Respondent's business." 5Likewise,there is no question that the Respondent may prohibit solicitationwhere employees involved, either as solicitors or as the solicitedparties, are at work or on duty s The dispute in the instant caseconcerns, rather, the demarcation of selling areas in which solicita-tion may lawfully be forbidden, and the question whether access bynonemployee organizers to store areas closed to the public, but fre-quented by off-duty employees, should be permitted.4There is no written ruleallowingsolicitation in the store(except by implication in therule prohibiting solicitationon company time)and the Respondent's witnesses were vagueas to the exact extent any such activity would be permitted.The statement was made,however,that "if it is an employee area and the employees are on their own time, weprobably wouldn't do anything about it. If it is in a working area we would prohibitsoliciting of any kind...The only time anything would be said was if there was somecomplaint from an individual about the manner in which he was solicited "The exception as to solicitation in the public restaurants is also a matter of some dis-pute.At the hearing the manager of the Respondent's special service department whichpolices the store indicated that this solicitation would be permissible because the Respond-ent would not know about it.However,elsewhere at the hearing and at the oral argumentheld in this case,the Respondent stated the store would not prohibit a known organizerfrom solicitingan employeein the public restaurants provided the organizer did notmove from table to table and that he conducted himself discreetly.'May Department Stores Company,59 NLRB 976,enforced 154 F. 2d 533 (C. A. 8) ;certiorari denied, 329 U. S 725.6 SeeMay Department Stores Company,supra; MeierifFrank Company,Inc.,89 NLRB1016 ;Goldblatt Bros., Inc.,77 NLRB 1262; and cases cited therein.See alsoPeytonPacking Company,Inc,49 NLRB 828. MARSHALL FIELD & COMPANY91In identifying what areas constitute selling space in which solic-itation may lawfully be prohibited, the Trial Examiner excluded fromsuch space, public areas "such as aisles and corridors not immediatelyadjacent to selling floors, restaurants, elevators, escalators, stairways,waiting rooms, rest rooms, and a private street which is open foraccess to the store."He found that the Respondent forbade solicitation in any of these publicnonsellingareas except the restaurants,and further found that the Respondent thereby violated the Act.7He also found that the Respondent violated the Act by forbiddingsolicitation without appointment and the circulation by solicitors fromtable to table in the public restaurants.The Board agrees only in part with these findings and the recom-mendations made pursuant thereto.The Respondent excepts to the Trial Examiner's delineation of non-selling space.It contends that the ban on solicitation in publicnonselling areas of the store as well as selling areas is not violativeof the Act, because it does not treat union solicitors differently fromother individuals soliciting for any other cause, and also because Re-spondent considers such a broad rule necessary to prevent disruptionof business.We cannot accept these particular contentions of theRespondent.The Respondent asserts that union organizers and employees actingin that capacity are not given treatment disparate from that accordedother solicitors.The record supports the contention that the Re-spondent attempts to exclude all soliciting for whatever purposesfrom the public areas of the store. It is thus true that union organ-izers are not discriminated against in comparison to other groups.That fact, however, does not render the Respondent's prohibition ofunion solicitation in nonselling public areas lawful.The right ofemployees to engage in concerted activity, of which solicitation onbehalf of a union is an inherent part, is guaranteed by the Act, unlikesolicitation for such purposes as insurance, boat rides, or newspapersubscriptions.The lack of any discrimination, therefore, betweenthe treatment accorded union solicitors and other solicitors cannotexcuse the denial of the statutory right protecting the former .8The Respondent's second argument on this issue is basically theassertion that any solicitation in areas open to the public would dis-rupt its business.In this respect it asserts that its personnel arerepresentatives of the store while in public areas, even though they areTThe Trial Examinei apparently considered that the Respondent did not object toemployee solicitors,as distinguished from nonemployee organizers,operating in most ofthese areas.The record is clear,however, that the Respondent prohibits any solicitation byemployee organizers in any public areas of the store to the same degree as solicitation bynonemployees8This is,of course,not an instance where an otherwise valid no-solicitation rule isinvalidated by application in a discriminatory manner. 92DECISIONS OF NATIONALLABOR RELATIONS BOARDoff duty and are off the sales floor proper.While the Board has rec-ognized the need for some limitation of solicitation in retail depart-ment stores, it considers that the restrictions urged by the Respondentare too broad.The Board has consistently held that employees' non-working time, either before or after work, or during luncheon andrest periods, may be used for self-organizational purposes as theemployees wish without unreasonable restraint, although the time isspent on company property .9When this rule was applied to retaildepartment stores, it was qualified to exclude from any solicitationonlythat portion of the store devoted to selling purposes.The quali-fication of the general rule was considered necessary, in the case ofsuch stores, in order to prevent undue interruption or disturbance ofthe customer-salesperson relationship and the consequent disruptionof store business.We do not believe, however, that solicitation inareas not used for selling purposes amounts to an undue interferencewith store business even though customers may be present in suchplaces.1°Accordingly, the Board rejects the Respondent's contentionsand finds, as did the Trial Examiner, that the Respondent violated theAct by prohibiting all solicitation by employee and nonemployee unionorganizers in all nonsellingareasof its store when all employees con-cerned are off duty.The Board does not agree with the Trial Examiner, on the otherhand, as to the exact areas in which such a prohibition was unlawful.Our findings in this regardare asfollows :(a)We find, unlike the Trial Examiner, that the prohibition ofunion solicitation by either employee or nonemployeeorganizers inaisles, corridors, elevators, escalators, and stairways inside the storedidnotviolate the Act.While suchareas arenot devoted to sellingpurposes, it is patent that solicitation carried on in suchlimited spacemay create traffic and safety hazards tending to disrupt and interferewith Respondent's business to a seriousdegree.-(b)A majority of the Board finds unlawful, however, as did theTrial Examiner, the Respondent's blanket prohibition on solicitationin public rest rooms and waiting rooms in the store 12Unlike our9 SeePeyton Packing Company/,Inc ,49 NLRB 82810This conclusion is supportedby thecourt's statement in theMaycase to the effect that,"Under the Board's decision, the Company is entitled to prohibit union solicitation on theselling floor at all times, but it may not prohibit such solicitation off the selling floor, by andof employees,all of whom are on nonworking time (such as established luncheon or per-mitted rest periods)The term selling floor cannot be declared to be unworkably vague,for it obviously would appear to embrace those parts of the store where sales of commoditiesare made to customers in general course and to exclude those parts not so used and wherecustomers normally are not present(o,such purposes"(Emphasis supplied.)MayDepartment Stores Company, supra31Cf.N. L R. B. Y. Kentucky UtilitiesCo., 191 F. 2d 858(C A. 6), enforcing,as modified,83 NLRB 98112Chairman Herzogdissents from the Board's finding as to the public rest rooms andwaiting rooms and would find that the Respondent lawfully prohibited union solicitationin such space,as well as in other nonselling areas, as set forth in his separate opinion. MARSHALL FIELD & COMPANY93dissenting colleague, we find a readily discernible distinction in thesituations presented by solicitation in the Respondent's public restrooms and waiting rooms and in the remainder of the store.While allof Respondent's store area is, in a sense, of course, "inextricably inter-woven" with the Respondent's business, it is an entirely incorrectassumption to conclude that the impact produced by union solicitationin any portion of the store would be the same. Indeed, if the contrarywere true, the Board would have had no reason to distinguish "sellingareas" from other public portions of department stores in the long lineof precedent herein cited.13Public waiting rooms and rest rooms inRespondent's store, it is clear, cannot be considered to be selling space,nor do they present the problem peculiar to aisles and other interiorstore traffic channels.Solicitation in areas where sales are being made, it is patent, mayhave a direct, immediate, and detrimental effect upon such sales.Solicitation in aisles, corridors, escalators, and elevators interconnect-ing sales areas could directly affect the passage and safety of customersin such areas.Solicitation in public waiting rooms and rest rooms,however, if subject to reasonable restrictions, could have only a slight,if not nonexistent, effect upon public use of such facilities and noadverse effect on sales activities.To equate the situations presented bysolicitation in these areas with that presented by such activity in theremainder of the store, is, therefore, to ignore reality at the expenseof employee rights to concerted activity.Accordingly, we find nocompelling reason for denying off-duty employees the right to solicitand be solicited for union membership in such space. Far from con-verting these areas into organizational arenas, however, we find suchsolicitation permissible only insofar as it is not incompatible with thepurposes for which the areas have been set aside for public use. TheRespondent may adopt reasonable rules to insure that solicitation iscarried on only as an incident to normal use of such facilities.(c)The Board also finds that the Respondent's ban on solicitationin the "private street" running out of doors on the Respondent's prem-ises. is unlawful.This private street, Holden Court, traverses thecenter of Respondent's store at street level. It is open to the publicfor pedestrian use.The record contains no cogent reason for denyingemployees the right to solicit or be solicited for union membershipwhen off duty in this area, unlike the case of internal facilities suchas aisles, corridors, escalators, stairways, and elevators, all of whichare adjacent to selling areas.(d)The Board does not agree with the Trial Examiner's findingthat the Respondent's actual limitations on solicitation in the publicrestaurants it operates inside the store violated the Act.For the'$ See, for example.May Department Stores Company,supra; Meier&Frank Company,Inc., supra;Goldblatt Bros,Inc, supra;J. L. Hudson Company,67 NLRB 1403. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDconvenience of its customers, the Respondent operates a group ofrestaurants occupyinga largeportion of the seventh floor of the store,as well as a "Budget Dinette" located in the store basement.TheRespondent contends that these public restaurantsare sales areaswhich may lawfully be closed to solicitation, but asserts that it doesin practice permit employees and nonemployee organizers to meetthere by apointment 14 It does not permit union solicitors to circulatefrom table to table.The Board does not agree with the Respondent's general contentionthat prohibition of all solicitation in public restaurants is lawful.While it is true that sales of merchandise, in this case food, are madeto customers in the restaurants, the situation with regard to storerestaurants is otherwise markedly different from that existing in theadmittedly selling portions of the store.Customers patronizing therestaurants, for the most part, are placed at separate tables and areserved by restaurant employees who are not, and who have not been,the subject of solicitation by the charging Union.The comparativeisolation of customers from each other, coupled with the fact that nosolicitation is carried on among employees on duty in the restaurants,make remote the possibility of substantial interference with the Re-spondent's business by solicitation of off-duty employees.'-'The Respondent's specific rule regarding solicitation in the publicrestaurants, however, appears to be lawful and suitable to the par-ticular situation in such areas.The restrictions imposed by this ruleare designed to insure that solicitation is carried on in the public restau-rants only as an incident to normal use of such facilities.As such,they are entirely consistent with the Board's holding, above, as topermissible restrictions in other nonselling public areas.This situa-tion, it is clear, would be appreciably changed were the Trial Ex-aminer'srecommendation accepted that organizers be allowed tomove freely from one table to another. Such solicitationseriatimwould basically alter those circumstances which differentiate the res-taurant areas from the selling floors.Moreover, it would be incom-patible with normal use of these facilities at the expense of theRespondent's business.Accordingly, the Board finds no violation ofthe Act in the Respondent's existing rule regarding solicitation in itspublic restaurants." The Board accepts the Respondent's assertion that its rules do not prohibit solicitationon a limited scale by union organizers in its public restaurants. It should be noted, how-ever, that in enforcing this rule,the Respondent,as developedinfra,attempted to excludeall union organizers from the entire premises of Respondent's store including these publicrestaurants.is Cf.Goldblatt Bros,Inc, 77 NLRB 1262. In finding a ban on solicitation in thelunchroom in that instance not to be in violation of the Act, the Board noted, as beingparticularly important, "the fact that employees of the restaurants were eligible for mem-bership in the two unions which are competing for the right to represent the Respondent'semployees,and that the restaurant employees had been solicited for membership in theseunions." MARSHALL FIELD & COMPANY95Upon the entire record, the Board finds that the Respondent, by pro-hibiting solicitation by employee and nonemployee union organizersin its public rest rooms and waiting rooms and the private street run-ning on Respondent's property, when all employees concerned areoff duty, violated Section 8 (a) (1) of the Act.2.The Trial Examiner found that the Respondent did not violatethe Act by prohibiting solicitation by nonemployee organizers in non-selling areas of the store closed to the public.These areas includetwo cafeterias-located in the second subbasement and the twelfthfloor of the store building, respectively-both of which are closedto the public and are operated for the sole use of store personnel.There are no selling areas in the general vicinity of either of thecafeterias.Other nonselling areas closed to the public include stock-rooms, workrooms, cloak rooms, locker rooms, and an employee library.The Examiner based his conclusion that the Respondent did not vio-late -the Act by prohibiting solicitation in these areas on the premisethat organizers who are not employees of the Respondent have nogreater right of entry into such closed portions of the Respondent'sproperty than other members of the public.He further found thatthere were no special circumstances extant herein which would com-mand limitation of the right to exclude union organizers along withthe general public.We agree only in part with these findings, dis-agreeing specifically with respect to the employee cafeterias.The Board has not previously dealt directly with the legality of theexclusion of nonemployee organizers from "employees only" areas ofa department store.As noted by the Trial Examiner, in certain in-stances, notably those concerning lumber camp, maritime, and com-pany town situations, the Board has held that nonemployee unionrepresentatives must be granted entry to company property where thephysical limitations of the employment locale prevent employees fromgaining access to outside contacts for long periods of time or except atthe cost of considerable effort.'° It is patent that the Respondent'sdepartment store is not such a locale.But that does not dispose of theissue, for property rights which impinge upon employees' rights ofself-organization do not necessarily remain inviolate except in thosespecific situations.In theRepublic AviationandLeTourneau Com-panycases, as well as others following them, the Board consideredthe impact of certain plant rules in situations where the physical loca-tion of the plantdid notmake solicitation away from companyproperty ineffective to reach prospective union members .17The Su-preme Court, in those cases, sustained the Board's finding that certainIsN. L R B. v.CitiesService Oil Company,et al.,]22 F 2d 149(C. A. 2) ; N. L. R B. v.Weyerhauser Timber Company,132 F.2d 234(C A. 9) ; NL R. B v Stowe Spinning Com-pany.336 U.S 226;andPhillvps Petroleum Company,92 NLRB 134417 SeeRenubtic Aviation Corporation v. N. L. R. B.; N. L. R. B. v LeTourneau Companyof Georgia,324 U. S. 793 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDlimitations upon union activity were such serious impediments to therights of self-organization as to override the property rights onwhich the limitations were based."'The question here is whether the denial of access by nonemployeeorganizers to nonpublic, nonselling areas in Respondent's store con-stitutes such an impediment to employee self-organization and con-certed activity."'At the hearing in this case it was credibly testifiedby a witness for the charging union that without access by nonemployeeorganizers to such areas, organization of the employees would bea practical impossibility.This conclusion was based upon the lack ofaccess to employees at other times because of the physical locationof the store on the busiest streets of a large metropolis, the multitudeof entrances and exits, the impossibility of distinguishing betweencustomers and employees at points of access, and the variety of hoursand compensation of employees .2'The factors noted by the chargingUnion, it is clear, act to prevent effective contact with and amongemployees.Yet such limiting circumstances, on the other hand,could and do exist in whole or in part in other types of establishmentswithout unduly impeding self-organization and concerted activity.There is an additional complication, however, in the instant situationwhich is not present in these other enterprises.As already indicated,the Respondent, as a retail department store, may lawfully prohibitall union activity on the selling floors which comprise a large portionof its plant.The off-duty time of employees spent in these areas,which elsewhere could be used for organizationygl purposes, is subjectedto these restrictions which have been imposed by the Respondent andapproved by the Board.Thus, not only is communication with andamong employees confined by the limitations noted by the charging16 Cf.Newport News Children'sDress Co.,Inc,91 NLRB 1521;andMonolith PortlandCement Company,94 NLRB 1358.In these cases, it was held that distiibution of litera-ture on plant property,as compared with other concerted activity, may be subjected toreasonable restraints by the Employer,and, in some situations, does not have to be per-mitted on any portion of the premises.It is the right of the employees to be contacted in nonpublic areas of the store forpurposes connected with self-organization which is at issue heiein,rather than,as indicatedby the Trial Examiner,a question of whether union organizers have any gieater privilegesthan other members of the public.20The store is located in the Loop,the heart of Chicago The streets surrounding it,unlike many plant sites,are heavily used by persons other than employeesThe store isopen from 9 : 15 a in to 5: 45 p. in.to the public.The great majority of the employeesarrive between 8: 30 and 9 . 00 a. in , and 1eaie between 5:15 and 6:00 p in The storehas entranceswhic':open directly into the subway and elevated systems of Chicago, aswell as 10 street floor entrances to the main store and several others for the adjoining men'sstore.Regular employees working a full week number between 7 and 8 thousand, while2,500 to 3,000 "general employees"work a few days a week and an indefinite number ofhours.The"general employees"inmost instances report for work after the store isopen and leave before the closing hourThe vast majority of the store personnel,again,are on either a straight commission basis of remuneration or a commission plus a salary.The Union contends that the competitive nature of this type of wage system makes organ.zation even more difficult,because it discourages cooperation or even common discussionamong employees and that an outside organizer would receive a more cordial hearing thana competing coworker. MARSHALL FIELD & COMPANY97Union, but it is, by lawful rule, rigidly prohibited and nonexistentat any time throughouta large portionof the store.The Respondent's employees, the record clearly shows, thereforeface serious handicaps in attempting self-organization.Before andafter working hours they have only a limited, andin some cases non-existent, opportunity to contact and confer with their fellow workers.Due to the store's continuous business activity throughout the work-day, and the staggered relief periods, neither is there opportunity,such as is furnished in the ordinary plant lunch hour or shiftchange,for employees to circulate freely among other off-dutyemployees at'theirwork stations.Contact between employees,insofar as self-organization or other concerted activity is concerned, must accordinglybe restricted to those instances when employees chance to be off dutyat the same time, in the small portions of the store where such activityis allowed.Upon these facts the Board is convinced, and finds, that the inter-action of the valid rule prohibiting solicitation in selling areas withthe other factors restricting employee contactand communicationcannot but be effective in inhibiting self-organization and other con-certed activity to a serious degree.With this background, the Re=spondent's property right to restrict access to nonpublic areas of itsstore must be examined and weighed as to its effect upon the rightsguaranteed Respondent's employees by Federal statute.The uncontradicted evidence at the hearing in this case shows thatthe major gathering points for employees off duty during the workingday are the employee restaurantsand cafeteriasoperated inside thestore building by the Respondent.This is due, in part, to the con-venienceof such restaurants and also to the Respondent's policy ofcharging lower prices for food sold in its employee facilities.Thepresent denial of opportunity to these large groups of employees inthe cafeterias to contact nonemployeeorganizers,it is clear, is aserious additional obstacle to the organization and concerted activityof Respondent's employees.Inherent in the right to concerted activi-ties is the right and opportunity to contact, communicate, and be in-structed as to group action.21Because of the peculiar conditions21whileSection 7 of the Act does not refer specifically to any right to information, thatmay be assumedas inherentin the guarantees of the sectionNot only iscommunicationamong employees a pieiequisite to concerted activity includingself-organization,but thereisno questionbut that self-organizationcan be andisseverely hampered by lack ofassistance from trained, full-time organizers.As theSupremeCourt said inThomas v.Collins, 323 U S 516,a decision concerningthe validityof a Texas statute requiringregistration of organizers, "The campaign,and the meeting were incidentsof an impend-ing electionfor collectivebargaining agent previously ordered by nationalauthoritypursuant to the guarantees of national lawThe guarantees include the workers' rightto organizefreely forcollective bargainingAnd this comprehends whatever maybelawful to accomplish and maintain such organization.It included,in this case,the rightto designate Local No. 1002 and any otherunion or agency as the employees'representativeIt included their rightfully and freelyto discuss and be informed concerning this choice,privatelyor in publicassemblyNecessarily correlative was the right of the a nion, ,'smembers and officials...to discusswith and inform the employees concerning mattersinvolvedintheir choice"(Emphasis supplied ) 98DECISIONSOF NATIONALLABOR RELATIONS BOARDexisting in departmentstores,Respondent's employees are severelyhampered in finding opportunity for communication among them-selves, so that their need for outside consultation is therefore morepressing.In the absence of any showing of harm or undue burdento the Respondent, and we find no such showing herein'22 the barrierthus erected by exclusion of nonemployeeorganizersfrom the em-ployee restaurants and cafeterias must be consideredan unreasonableimpediment to employee self-organization, outweighing the propertyrights incident thereto 23The Board finds, contrary to the Trial Examiner, that the Respond-ent's rule prohibiting access to employee restaurants and cafeteriasby nonemployee union organizers acts to deny essential assistance toemployees who, by the force of circumstances of their employmentand the lawful rules prohibiting free use of off-duty time, areuniquely handicapped in matters of self-organization and concertedactivity.Accordingly, we find that the Respondent's rule, insofaras it denies access to employee restaurants and cafeterias by nonem-ployee union organizers, is in violation of Section 8 (a) (1) of theAct.24However, with regard to allothernonselling areas closed tothe public, we find, as did the Trial Examiner, that the Respondent'srule did not violate the Act by excludingnonemployeeorganizerstogether with other members of the general public.253.The Respondent's rule does not prohibit solicitation by em-ployees in nonpublic "employee areas," when both the solicitor and.the solicited employee are off duty. It does prohibit solicitation byoff-duty employees in nonpublic "working areas." 2sAs noted previ-ously, except for sellingareas inretail department stores or under22 Cf.Republic Aviation Corporationv.N. L. R. B.; N. L. R.B. v.-LeTourneau Companyof Georgia,supra;andCaldwell FurnitureCompany, 97NLRB 1501,as to the burden ofproof arising in such instances.23The TrialExaminer stated that the Respondent should not be required "in the absenceof bad faith,to serve the public at the lower rates prevalent in the employee cafeterias orto increasesuch rates."This positionpresupposes that organizerswho were notemployeeswould haveto be admitted in great numbers or, indeed,that the Respondent would haveto accord them the privilegeof using the facilities for eating.On the contrary the Re-spondentmay lawfully require that only a limited number of organizers compatible withthe size ofthe cafeteriasand the number of employees using them be admitted, and isunder no obligation to allow purchasesto be made by these organizers in such facilities.24We rejectthe contention of the General Counsel thatthe rule is invalid because ithad been discriminatorily enforced,in that emplo3 ees were allowed to take guests otherthan organizers to the cafeterias.The Trial Examiner, while not ruling directly onthe issue, correctlyreflectedthe recordin suggestingthat the evidence did not substantiatea showing of discrimination.25Many of these areas are workrooms or stockroomswhere theemployees concernedwould not be offduty at the same timeor in sufficient numbers to make solicitation possiblewithout disruptionof theRespondent's business.Otherareas, such as cloak and lockerrooms, would not presumablybe occupied by off-duty employeesin large numbers through-out most ofthe day.26The Respondent draws a distinction between "employee"areas,which apparentlyconsist of employeefacilitiessuch as restaurants, locker rooms, etc., and "working areas,"which are also closed to the public,but would encompass stockrooms,workrooms,and thelike.See footnote 4,supra. MARSHALLFIELD&COMPANY99other special circumstances, the Board has consistently held that em-ployees may not be prohibited from engaging in concerted activitywhen they are off duty.Accordingly, we find, as did the Trial Ex-aminer,that the area in which such interemployee solicitation mustbe permitted includes all the nonselling area which is closed to thepublic, except such space which is reasonably closed to discussionsuch as the employee library and those areas to which the employees.concerned are not allowed free access.27 Insofar as the Respondent'srules prohibit off-duty solicitation by employee organizers in thenonpublic working areas, subject to the qualifications noted, we findthe Respondent violated Section 8 (a) (1) of the Act.Unlike theTrial Examiner, and as set forth in our preceding findings, we findthat the Respondent must also allow such off-duty solicitation in thenonselling public areas of the store defined above in paragraphnumbered 1, and within the limitations there stated.4.During the organizational campaign at the Respondent's storevarious incidents occurred which are alleged as separate violations ofSection 8 (a) (1). It is contended that the Respondent interferedwith, restrained, and coerced its employees in their exercise of rightsguaranteed under Section 7 of the Act in that the Respondent illegallyejected, assaulted, imprisoned, and abused employee and nonemployeeorganizers; and that the Respondent interrogated, threatened, andmade promises of benefit to employees.The first question presented by these allegations is whether theRespondent's conduct toward employee and nonemployee organizersduring the organizational campaign was in violation of the Act.TheTrial Examiner did not discuss the individual incidents of allegedillegal actions toward organizers on the part of the Respondent inany detail, but made a number of broad findings to the effect thatthe Respondent's conduct in these instances was not unlawful.TheBoard does not agree with the Trial Examiner's conclusions inthis regard.Loren E. Edwards, head of Respondent's special service department,testified at some length during the hearing as to the Respondent'sattitude toward organizers who were active in its store. 'Accordingto Edwards the special service department, which is charged with theduty of protecting and policing store property, has instructions toprohibit soliciting by nonemployee organizers"in any place in thestore."He further testified that upon hearing that the Union hadcommenced active organization in the store, he issued instructionsto his special service force "that they were to notify these nonemployee27Employees who cannot normally enter certain work space,such as workrooms andstockrooms,may not gain entry simply because they wish to discuss union activity withoff-duty employees assigned to such duty stations.However, the latter individuals retaintheir right to discuss such activity among themselves when on their own time in suchareas,except where this would interfere with the work of other employees in such areas. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizersthat they were not allowed to solicit in the store, to askthem to leave the store and stay out of the store." In May or June1950, he issued further instructions to the special service departmentto "notifythe organizerswho consistently refusedto stay out of thestorethat we did not want their business in the store, that they wereto stay out of the store, and if they came in the store again we wouldconsider it trespassing and have to place them under arrest." 28In the face of thistotalexclusion of nonemployee union organizersfrom theRespondent's store, the charging Union conducteda vigorouscampaign to organize the Respondent's employees during part of 1949and throughout a substantial portion of 1950.Organizers Clark,Lennon, Newhall, and Tershy, none of whom is an employee of theRespondent, solicited union membership among the employees in thestore during that period.The record shows that, with few exceptions,each time an organizer was found by Respondent's special serviceforce to be present in any part of the store, the organizer was orderedto leave the premises.There was testimony as to a number of theseinstances.In June or July of 1949, Organizer Lennon attemptedto pass out leaflets in a first-floor building corridor of Respondent'smen's store, which contains elevators servicing other tenants in thebuilding, when he was accosted by a specialservice employee whoordered him to leave.29Upon Lennon's refusal to do so, a policemanwas called but the incident ended without arrest upon Lennon'seventual departure.In November 1949, Lennon was orderedto leavethe store after being found in the twelfth floor employees'cafeteria. 0Organizer Clark was ejected from the twelfth floor cafeteria onseparate occasions in April and May 1950, by Respondent's agents.28Edwardstestified at other times during thehearing, that "I toldthem [the specialservice agents]to tell them[the nonemployee organizers]to stay outof the store, thatthey had no rightin the store."At anotherpoint in the hearing the followingcolloquyoccurred:Q. (By the GeneralCounsel)Mr Edwards,as I understand your testimony thismorning,your policyis to exclude union solicitors whomyou know tobe unionsolicitors from all parts of the store,is that correct?A. Our policyis toexclude anybody who issolicitingThe only time we haveexcluded unionsolicitorsis in this casewhen they refused to stay out and said thatwe couldn't keep them outThatis the only occasion.Q Where they haverefused tostay out ofthe storeyou have hadthem arrested?A.Where they have refused to stay out or say that they refuse to stay out, thatwe can't keep them outThatis the only time,the only occasion we have had toexclude them in this manner.We tried to ask them to stay outQ Well, you asked them to stay out because your policy was to exclude them inthe first place, was it not9A. That is right.20 In all of the incidents described herein, no contentionismade that the representativesof the Respondent concernedwere not fullyresponsible agents ofthe Respondent.Unlessotherwisenoted, these agents were members of Respondent's special service departmentwhich ischarged withthe duty of protectionof store property30Asthis and the preceding incident involving Organizer Lennon occurredmore than6 months priorto the dateof serviceof thecharge in this case,we donot make any findingon these specific incidentsbut note themhere as backgroundfor laterevents. MARSHALL FIELD & COMPANY101On another occasion in May 1950, she was ejected from the basementemployees' cafeteria.On other occasions, the effort by Respondent's agents to prevententry into the store by nonemployee organizers resulted in more seri-ous actions than peaceful ejection.On June 19, 1950, Clark andOrganizer Newhall were soliciting membership from an employee,while standing near the basement employees' cloak room, when theywere approached by special service agents of the Respondent who con-fiscated an authorization card from the employee being solicited.Clark and Newhall were then ordered to leave the store or be arrestedfor trespassing.Later the same day, Clark and Newhall were in apublic cafeteria on the seventh floor when they were approached byspecial service agents, who told Clark she was to be arrested fortrespassing.31Clark and Newhall were then removed from the cafe-teria by force, taken to a police station, and charged with trespass anddisorderly conduct.On the following day Clark and Newhall re-turned to the same cafeteria.They were again stopped and were toldthat they would be arrested if they were found in the store thereafter.They left without incident.On July 3, Clark and Organizer Lennon were leaving the samepublic cafeteria when they were stopped by special agents, who warnedLennon that he would be arrested if he did not stay out of the storein the future.Respondent then told Clark she was under arrest.Clark refused to accompany the special service representatives andproceeded with Lennon to the main floor where after some discussionthey left the store.Outside the store, Clark and Lennon were arrestedand taken to a police station where they were charged with trespass.They, in return, filed charges of false arrest and imprisonment againstthe Respondent.32Nonemployee organizers were ejected from certain areas of the storewith force or threats on other occasions.On June 12, 1950, OrganizerLennon was soliciting in the corridor adjacent to one of the floor31This cafeteria is known as the Crystal Buffet.At the time of these incidents, it wasopen to both public and employees for a portion of the day and to employees only afterS p. m. In allthe incidents noted as having taken place in this area, the organizersentered the cafeteria at a time when it was open to the public.On the June 19 occasion,Clark testified that Newhall had left the table to speak to an employee elsewhere in theroom when she was approached by Special Service Agents Edwards, Price, and Doneganand it police officer named Scully.She testified further that she was first told she wasunder arrest and was denied permission to call her attorney as was Newhall who returnedto her table , that she was forcibly taken to a nearby room in the course of which removalshe was held and pounded on the back , that she and Newhall were detained for 45 minutesin this room and then taken to a police station. Newhall confirmed this testimonyEdwards. the head of the special service department, testified that when he found Clarkin the cafeteria, she said she would not leave the store and that it was necessary to takeher forcibly out of the areaDonegan admitted holding Clark's arm behind her backin forcing her to leave the room but denied beating Clark.Edwards also testified thatNewhall was given an opportunity to leave without arrest but refusedPrice generallyconfirmed the testimony of Edwards and Donegan.3zThe parties are in substantial agreement as to the main details of this incident998666-vol 98-53-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee restaurants when he was stopped by Lloyd Richmond, man-ager of retail employee relations, who told him to stop soliciting andleave the store.33On December 8, 1950, Organizer Tershy was solicit-ing union membership in the second floor men's public rest room ofthe store.He succeeded in getting an employee to sign an authoriza-tion card, but this card was thereafter confiscated by a special serviceagent who accosted Tershy and questioned him as to who had sent himto solicit in the store.This questioning took place in front of theemployee who had been solicited by Tershy and the authorization cardwas retained by the special service agent.34The first premise of the Trial Examiner is that the Respondent didnot violate the Act by ejection, threat of arrest, and causing the arrestof organizers, because such action was motivated by the Respondent'swell founded apprehension that the organizers would otherwise vio-late the rule against solicitation on selling floors.His conclusion thatthe Respondent did not violate the Act is based and dependent upona finding that the Respondent's motive in the matter was "to protectitself against these organizers' violation of the rule to the extent thatit lawfully barred solicitation on the selling floors...."The recorddoes not support this finding.Careful examination of all incidents noted in the record of ejection,threat of arrest, and actual arrest of organizers points clearly to theconclusion that the Respondent was not concerned with protectionagainst solicitation inselling areas,but was intent upon prevention ofentry by any nonemployee union organizersinto any part of the store.The incidents show a consistent and undeviating pattern of totalexclusion.The Trial Examiner's assumption that such total exclusionwas militated by a legitimate fear that the lawful rule against solici-tation on selling floors would be violated is without substantiation.It is clear from the testimony of Edwards that the Respondent adopteda policy of excluding all union organizers from the store at the begin-asThe evidence is conflicting as to this incident,which concerned Lennon, Clark, Rich-mond, and Prekel,a section manager in charge of housekeeping service.The parties areagreed that Lennon was standing talking to an employee when Richmond and Prekelapproached himRichmond told Lennon that he was not allowed to solicit in the store.Lennon testified that he then offered to leave if requested,but that Richmond told him towait until Prekel called a special service agent to escort him from the store.Prekel andRichmond,while not agreeing in detail as to what was said, both testified that Lennonrefused to leave.When Prekel returned from calling a special service employee,Lennonstarted walking toward the escalators.Richmond attempted to grasp him by the arm butLennon twisted free.At approximately this time Clark came upon the scene.Richmondand Prekel testified that Lennon started to hit Richmond,and Clark commenced pushingand yelling.Lennon testified that Clark merely told them to leave Lennon alone and thathe did not strike Prekel or Richmond.Prekel,at about this time, forcibly pushed Lennonup against a wall.According to Lennon,Prekel then threatened him.Upon the arrival ofspecial service agents, the crowd which had gathered was dispersed and Lennon and Clarkwere allowed to leave.Clark did not testify as to the details of this incident.19Tershy's testimony as to this incident was not contradicted by any witnesses for theRespondent. MARSHALL FIELD & COMPANY103ning of the union membership campaign, without any history of vio-lation of the rule within Respondent's knowledge which would in anyway justify the prevention of entry into any portion of the store.Nordid the Respondent's witnesses cite such a fear as the basis for placingthe total exclusion policy into effect.In reaching his conclusion, the Trial Examiner also relied in largemeasure on the fact that the nonemployee organizers involved in theexpulsion and other incidents had each, at one time or another beforetheir ejection, solicited on the selling floors of Respondent's store.Hefurther stated that "in each such [ejection] case it [the Respondent]pointed toimproperactivities on the selling floor or in `EmployeesOnly' areas, and its exculpation . . . is based thereon." It is true,and the record shows, that the ejected organizers had all, on at leastone occasion, solicited employees on the selling floors of Respondent'sstore.The recorddoes notshow, however, that the expulsions wereactually made in each of these instances upon discovery that the organ-izer involved was engaged in a violation of a legitimate rule againstsolicitation.Rather, it was the mere discovery that a union organizerwas on the store premises which activated Respondent's agents.Asnoted, a number of these ejections took place when the organizers con-cerned were in areas where they might lawfully solicit. In otherinstances there was no clear evidence that the organizers were solicitingrather than shopping or engaging in some otherwise presumablyinnocent activity.The arrests, indeed, followed appearance-in publiccafeterias by the organizers, areas in which even the Respondent's ownrule would permit limited solicitation.It is not necessary, however, to examine or make specific findings asto each of these expulsions, threat of arrest, and arrest incidents indetail or to determine the existence or absence of a violation of a lawfulrule by the organizers.Nor do we find occasion here to rule on thepropriety or legality of ejection or arrest of individuals breaching alegitimate no-solicitation rule.It is patent, and we find, that theseincidents merely establish beyond doubt the existence of the policy ofthe Respondent set forth at the hearing by the Respondent's ownwitness : a policy of attempted prevention of entry into the entirestore under any circumstances by union organizers intent upon solicit-ing Respondent's employees. Implementing this policy in its execu-tion was the Respondent's use of expulsion, threat of arrest, and arrestto stifle any communication on its premises between employees and non-employee union organizers.Such a policy, by itself, and through themeasures used to execute it, was a violation of the rights guaranteedRespondent's employees by the Act.The Trial Examiner further found that the Respondent did notuse unnecessary or improper force in the ejection of organizers and 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the arrests and jailing of the organizers on charges filed by Re-spondent were neither illegalper senor aggravations of prior unfairlabor practices.The evidence, as has been noted, is conflicting as tomany of the details of incidents in which physical disturbances ac-companied ejection of the nonemployee organizers from Respondent'sstore.There is no question, however, that the Respondent chose vio-lent and public measures to eject organizers on certain occasions inpreference to other more inconspicuous, yet presumably effective,actions.35In choosing forcibly to remove organizers from the storein the presence and hearing of Respondent's employees at a place ofpublic gathering, the Respondent resorted to actions which wereclearly inconsistent with any desire to prevent disturbance of custom-ers, employees, and its business.Finally, the Trial Examiner found that the seizure of union-authori-zation cards was not unlawful interference.The Board disagrees withthis conclusion.The seizure of authorization cards is clearly illegalinterference with the employee rights protected by Section 7.Norcan the contention be made that such seizure was only a part of Re-spondent's efforts to ascertain whether solicitation was being carriedon in improper areas of the store.Such information was available toRespondent without such seizure.36Accordingly, the Board finds that the Respondent, by ejection, ex-clusion, and arrest of nonemployee organizers 37 as part of a policy ofpreventing such organizers from gaining access to any of Respondent'semployees in any part of Respondent's store and by seizure of authori-zation cards, interfered with its employees in the exercise of rightsguaranteed by Section 7 of the Act, and thereby violated Section 8 (a)(1) of the Act.The Board also finds, as did the Trial Examiner, that the Respond-ent, through the interrogation and promise of benefit to employeeMilnes for opposition to the Union, interfered with the concertedactivities of its employees in violation of Section 8 (a) (1) of the55 The Respondent could have instigated arrests, which it considered necessary, outsidethe store and the presence of employees and public.30The record contains two instances in which authorization cards were seized. In thefirst instance, which took place in the area around the basement employees' cloak room onJune 19, 1950, Newhall testified that he could not remember whether the card wasreturnedto him or not In the second instance, in which Organizer Tershy was involved on Decem-ber 8, 1950, it was testified without contradiction that the card seized was retained byRespondent's agent.In both these instances, the record shows, there was ample opportunityfor Respondent to secure all pertinent and lawful mfoimation as to where and whethersolicitation was taking place37All the incidents relied upon in the Board's finding on this issue relate to exclusion orarrest of nonemployee organizersThe Trial Examiner also found that the Respondent didnot violate the Act by ejecting employee Schwartz from its store when the latter was foundsoliciting in the first subbasement on February 3, 1951The Board makes no finding what-soever on this incident, as the record does not show whether the employee being solicited wason duty or not.Nor is there evidence to make any presumption thereon, as did the TrialExaminer. MARSHALL FIELD & COMPANY105Act."'We further find that the record does not sustain the allegationsthat the Respondent violated the Act by the alleged interrogation ofemployee Sennett and the alleged surveillance of Organizer Clarkin June 1950.39OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Marshall Field &Company, Chicago, Illinois, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Prohibiting nonemployee union organizers from solicitingemployees on behalf of a union on the employees' own time in publicareas, except that such solicitation may be prohibited in selling space,aisles, corridors, elevators, escalators, and stairways, and may bereasonably regulated in public restaurants, waiting rooms, and restrooms.(b)Prohibiting access in reasonable numbers during the businessday by nonemployee union organizers to employee cafeterias andrestaurants, and prohibiting such organizers from soliciting employeesoff duty in such cafeterias and restaurants on behalf of a union.(c)Prohibiting employee union organizers from soliciting for aunion, when all employees involved are on nonworking time, in anyportion of the Respondent's premises, except that such solicitationmay be prohibited in selling space, aisles, corridors, elevators, escala-tors, stairways, and in such other areas which are reasonably closedto discussion or to the employees involved, and may be reasonablyregulated in restaurants, waiting rooms, and rest rooms.(d)Preventing entry of nonemployee organizers into areas- ofthe Respondent's store where nonemployee organizers may lawfullysolicit employees for union membership, by ejection, threat of arrest,and arrest.(e)Interrogating its employees concerning their union affiliations,activities,or sympathies, and promising benefit in connectiontherewith."The Trial Examiner's findings and conclusions as to the interrogation of Milnes aresupported by the recordContrary to the Respondent's contention,no basis appears in therecord for contesting the Trial Examiner's credibility findings on this incident. In viewof our findings as to Respondent's violation of Section 8 (a) (1) In other respects,neitherdo we view the interrogation of Milnes as sporadic and isolated conduct as suggested by theRespondent.^ The Board makes its finding on the surveillance incident on the ground that the evidencedoes not support the allegation.We do not accept the rationale suggested by the TrialExaminer in his discussion on this incident. 106DECISIONSOF NATIONAL LABORRELATIONS BOARD(f)Seizing and retaining authorization cards in the possessionof union organizers or employees.(g) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the right to self-organi-zation, to form labor organizations, to join or assist Retail ClerksInternational Association, Local No. 1515-M. F., AFL, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the purposes of the Act :(a)Rescind immediately its rule against solicitation, insofar asit prohibits nonemployee union organizers from soliciting employeeson behalf of a union on the employees' own time in public areas,except that such solicitation may be prohibited in selling space, aisles,corridors, elevators, escalators, and stairways, and may be reasonablyregulated in public restaurants, waiting rooms, and rest rooms.(b)Rescind immediately its rule against solicitation, insofar as itprohibits access to employee cafeterias and restaurants by nonemployeeorganizers in reasonable numbers during the business day, and insofaras it prohibits solicitation on behalf of a union by such organizers ofoff-duty employees in such restaurants and cafeterias.(c)Rescind immediately its rule against solicitation, insofar as itprohibits employee organizers from soliciting employees on behalf ofa union, where all employees involved are on nonworking time, in anyportion of the Respondent's premises, except that such solicitation maybe prohibited in selling space, aisles, corridors, elevators, escalators,stairways, and in such other areas as are reasonably closed to discussionor to the employees involved, and that such solicitation may be reason-ably regulated in restaurants, waiting rooms, and rest rooms.(d)Rescind immediately its directions to its special service depart-ment to eject, exclude under threat of arrest, and arrest nonemployeeunion organizers when they appear in those areas of the Respondent'sstore in which they may lawfully solicit employees for union member-ship.(e)Post at its store in Chicago, Illinois, copies of notice attachedhereto and marked "Appendix A." 40 Copies of said notice, to be fur-40 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." MARSHALL FIELD & COMPANY107nished by the Regional Director for the Thirteenth Region, shall,after being duly signed by Respondent, be posted by Respondentimmediately upon receipt thereof, and maintained by it for a period ofsixty (60) consecutive days thereafter in conspicuous places includingall places where notices to employees customarily are posted.Reason-able steps shall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of this Order what stepsRespondent has taken to comply herewith.CFIAIRMAN HERZOG,dissenting in part only :I join in most of the Board's opinion in this case.But I think thatmy colleagues have not gone far enough in reversing the Trial Examin-ers erroneous holding that the Respondent violated the Act by pro-hibiting solicitation in the so-called nonselling public areas of thestore.I would hold that prohibition lawful, except as applied to theoutdoor private street.I would draw no distinction between the aisles, corridors, and ele-vators on the one hand, and the public waiting and rest rooms on theother.It seems to me that in all these areas, and indeed in all sectionsof the store dedicated to the use and passage of the public-whethercharacterized as selling or nonselling-the Employer and its customersare entitled to be spared the disruption of their normal affairs whichis bound to flow from any active union solicitation campaign.As a practical matter, all sections of a department store that are opento the public are inextricably interwoven with those which can bemore literally termed "selling space."Sometimes these other sectionsare physically contiguous to the counters where the sales transactionstake place, sometimes they are not.Either way, such areas contributeto the desired relationship between retailer and customer, whetherfacilities are provided out of necessity, or for the customer's conven-ience, or merely to generate good will.They should not be convertedinto an arena for the organization of employees.The statute does notcommand that result, and this Board should not facilitate it.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WEWILL permit nonemployee union organizers to solicit ouremployees on behalf of RETAILCLERKS INTERNATIONALASSOCIA- 108DECISIONSOF NATIONALLABOR RELATIONS BOARDTION, LOCAL No. 1515-M. F., AFL, or any other labor organization,on employees' own time and in public areas other than sellingspace, aisles, corridors, elevators, escalators,and stairways, and wewill permit such solicitation, under reasonable regulations, in ourpublic restaurants, rest rooms, and waiting rooms.WEWILL permit employee organizers to solicit our employees onbehalf of RETAILCLERKS INTERNATIONAL ASSOCIATION, LOCALNo.1515-M. F., AFL, or any other labor organization, when all em-ployees involved are on nonworking time, except in selling space,aisles; corridors,elevators,escalators,and stairways, and in suchother areas as are closed to discussion or to the employees involved,and we will permit such solicitation under reasonable regulationsin restaurants, waiting rooms, and rest rooms.WE WILL permit nonemployee union organizers in reasonablenumbers during the business day, to solicit our employees formembership in RETAIL CLERKS INTERNATIONAL ASSOCIATION,LOCAL No. 1515-M. F., AFL, or any other labor organization, inemployee restaurants and cafeterias.WE WILL NOT interrogate our employees concerning their unionaffiliations,activities, or sympathies or promise benefits in con-nection therewith, or seize authorization cards.WE WILL NOT prevent nonemployee union organizers by ejec-tion, threat of arrest, or arrest, from entering those areas of thisstore in which such organizers may lawfully solicit employees forunion membership on behalf of RETAIL CLERKS INTERNATIONALASSOCIATION, LOCAL No. 1515-M. F., AFL., or any other labororganization.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist RETAILCLERKS INTERNATIONAL ASSOCIATION, LOCAL No. 1515-M. F., AFL,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivity for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activity, ex-cept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (00) of the Act.MARSHALL FIELD R COMPANY,Employer.Dated -----------------By --------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. MARSHALLFIELD & COMPANY109Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed by Retail Clerks International Association Local No.1515-M. F., A. F. L., herein called the Union, and served on June 29, 1950, theGeneral Counsel of the National Labor Relations Board; by the RegionalDirector for the Thirteenth Region (Chicago, Illinois), issued a complaint datedJanuary 29, 1951, against Marshall Field & Company, herein called the Respond-ent; alleging that the Respondent had engaged in and was engagingin unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1)and Section2 (6) and(7) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act.Copies of the charge, complaint, and noticeof hearing were duly served by General Counsel on all other parties.With respect to unfair labor practices, the complaint, as amended at the hear-ing, alleged in substance that the Respondent violated Section 8 (a) (1) ofthe Act by interrogation, threats, and promises to employees ; denial to organ-izers of accessto selling and nonselling areas of the Respondent's Chicagostore ; threats, assault, imprisonment, and abuse of organizers ; prevention ofemployees from signingunion-membership cards ; exclusion of employee organ-izersfrom nonselling areas and on their own time ; and promulgation and en-forcement of a rule forbidding all solicitation in the store by nonemployeeorganizers.In its answer, as amended at the hearing, the Respondent admitted certainof the acts alleged but denied commission of any unfair labor practice ; allegedthat it has not prohibited employee organizers from off-duty solicitation innoncustomerareas ; andfurther admitted promulgation and enforcement of therule forbidding all solicitation in the store by nonemployee organizers.Pursuant to notice, a hearing was held at Chicago, Illinois, from February 20to 28, 1950, inclusive, before the undersigned Trial Examiner duly designatedby the Chief Trial Examiner.All parties were represented by counsel, partici-pated in the hearing, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues.At the conclusion of General Counsel's case-in-chief, the Respondent movedto dismissthe complaint in its entirety on the ground that there was no evidenceof violation ; and in the alternative, the paragraphs which allege interrogation,threats, andpromises;and in the further alternative, the other paragraphs ofthe complaint.These motions were denied.They were renewed at the closeof the hearing, and decision was at that time reserved ; they are now disposedof in accordance with the conclusions and recommendations below.GeneralCounsel's motion, at the conclusion of the hearing to conform the pleadingsto the proof with respect to such matters as names, dates, and punctuationwas granted without objection.All parties waived oral argument at the close of the hearing ; all have filedbriefs.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Illinois corporation with its principal office and place ofbusiness in Chicago, Illinois, operates a retail department store and severalI The General Counsel and his representative at the hearing are herein referred to as theGeneral Counsel, and the National Labor Relations Board as the Board. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarehouses in conjunction therewith in Chicago. It also conducts variousmanufacturing operations at Leaksville and Draper, North Carolina, at severalother points in the States of North Carolina and Virginia, and at Zion, Illinois.In addition, the Respondent operates retail department stores in Evanston,Oak Park, and Lake Forest, Illinois, and in Seattle and Bellevue, Washington.It also maintains offices and display rooms in New York, New York.About and between the middle of 1949 and the middle of 1950, the Respondent,in the course of said enterprises, used in its manufacturing operations rawmaterials valued at more than $10,000,000, over 85 percent of which was trans-ported across State lines.Products manufactured by the Respondent exceed$15,000,000 in value annually, and over 80 percent thereof is shipped from thevarious plants above described across State lines.Merchandise purchased by the Respondent for use and resale at its Chicago,Illinois, store, is valued at more than $30,000,000 annually, and approximately80 peorcent thereof is transported to the Chicago, Illinois, store, from pointsoutside the State of Illinois.Annual sales of the Chicago, Illinois, store exceed$40,000,000, of which more than 12 percent is sold and transported to pointsoutside the State of Illinois.The Respondent advertises its products in news-papers,magazines, by radio, and by mail, and annually spends more than$2,000,000 for this purpose.The Board has previously assumed jurisdiction over the Respondent in aproceeding involving the Chicago store.' It is found that the Respondent isengaged in commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDIt was agreed at the hearing and it is found that Retail Clerks InternationalAssociation, Local No. 1515-M. F., A. F. L., is a labor organization and admitsto membership employees of the Respondent's Chicago store.III. THE UNFAIRLABOR PRACTICESReferences hereinafter made to the evidence, not ascribed to named witnesses,represent uncontradicted testimony, or findings where conflicts have been re-solved ; findings are made herein on the basis of reliable, probative, and sub-stantial evidence on the record considered as a whole and the preponderanceof the evidence taken.A. Exclusion from the sellingfloorsEarly in the summer of 1949, the Union started an organizing campaign amongthe Respondent's salespeople and certain merchandise handlers in the Chicagostore.The Respondent by rule, which was stated several times at the hearing,prohibits solicitation e by nonemployees anywhere in the store, whether in sell-ing or nonselling areas.4aMarshall Field & Company,34 NLRB1; Marshall Field & Company,93 NLRB 182.Its booklet, "You And Your Job," distributed to all employees, includes the followingwith respect to pertinent employee activities:A first violation of the following rules will result in warningRepeated violationswill result in dischargeO(k) Solicitation on Company time for or against membership in any associa-tion, lodge, labor organization, or other groups of whatever nature. MARSHALL FIELD S; COMPANY111In connection with thequestionof access, and to warrant extension of therulelimitingorganizational activities in department stores, Josephine Clark, anorganizerfor the Union, was permitted to testify as an expert concerning thedifficulties facedin organizinga large department store. Such factors 5 asthe very size of the store, its location on busy streets, the number of entrancesand exitsand the intermingling of employees and customers, the various hoursof employment, and the element of competition as it affects employees' com-pensation, pose problems for organizers.But while, as the Union's counseldeclared, "The department store situation is unique, Marshall Field . . . hasthe problem of all department stores" ; and the Board has decided that unionorganizersmay be kept off department store selling floors when "they appearupon the premises in performance of their duties as representatives." °In connection with its rules against solicitation, no intent by the Respondentto interfere with its employees' rights was established beyond such intent asmay have inhered in the fact of interference as specifically found herein; it doesnot appear that the Respondent was otherwise motivated by unlawful intentin issuance of such rules. It is found that the Respondent's rules againstsolici-tation do not violate the Act to the extent that they are applicable to activitieson the selling floors.'B. The exclusions affected frompublic areasIt is clear from the record that the Union's organizers did at various timesviolate the rule against solicitation on selling floors, and that the Respondentknew of these violations.Organization is lawful activity, but violation of avalid limitation as a means of organization is not. If the organizers' presenceand activities were unlawful, the Respondent had aprima facieright to attemptto terminate and restrain them.Of course, the physical layout of a store may make it necessary to appear ona selling floor while making one's way to a nonselling area.But it appears fromthe testimony of both Clark and William F. Lennon, another organizer for theUnion, that their presence on selling floors was not necessary and merely inci-dental to arrival in nonselling areas.They were Boanerges : they admittedthat they handed out union cards, made appointments for lunch, and spokewith employees "if they seemed to have time" on the selling floors on someoccasions, and on others that they would "walk through the entire store andsay, `Hello,' to everyone [they] knew." (The other organizers admitted thatthey too solicited both on and off the selling floors or in areas closed to the public.)The explanation that the mere presence of and greeting by an organizer "sup-plies morale," and the testimony that for a month prior to her arrest Miss Clark"was solicitous to be seen . . . and to exchange the greetings of the day" withmembers of the Union on the selling floors make clear the purpose of suchactivities; but they do not justify them.Daily greetings by organizers on theFootnote 3-Continued(1)Solicitation on Company time of contributions to any cause or for any purposewithout first obtaining the permission of the personnel manager.(m) Discussion of any subject on Company time in such manner as to interferewith the work of anyemploye.(o)Entertainment of friends or guests other than employes in facilities pro-vided for the use of employes only.4Exception is made for the Red Cross, Community Chest, American Legion, Y. M. C. A.and Y. W C. A , and Polio and Heart drives, which are conducted in booths5Acceptance of some of these factors as determinative would broaden the rule ofaccess to include many businesses in many localities.See subsectionD, infra.eMeier & Frank Company, Inc,89 NLRB 1016.°Whether restaurants are selling floors, as the Respondent maintains, is hereinafterconsidered. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDselling floors are"likely to be disruptive of the employer's business" 8We canrecognize the motive and the advantage for organizational purposes.But as,much can be said for any organizational activity on the selling floor. In barringsuch activity, the Board has distinguished between purity of motive on theone hand, and the nature of the activity and its effect on the business on theother.Furthermore, any reluctance to interfere with organizing efforts is here tem-pered by the fact that these morale-building expeditions were partially pointedto employees whose support had already been enlisted and who could mostreadily be communicated with elsewhereThe organizers' presence and ac-tivity in customer facilities must be weighed against the background of ac-tivities on the selling floors and as part of the expressed purpose to continuesuch selling-floor activities.Against that background and in view of suchpurpose, it cannot be said that the Respondent acted unlawfully in excludingthem from the store. To protect itself against these organizers' violation ofits rule to the extent that it lawfully barred solicitation on the selling floors,the Respondent was within its rights in barring such organizers from the storeThat the Respondent did not advise the organizers where it would permit themto function does not save them from the consequences of the activity which itcould prohibit.Disruptive acts may be forbidden ; they are no less suchbecause the rule is too broad in scope. In fact, the Board, in theMeter & Frankcase,' upheld, as limited, a rule which was too broad.On the basis of the testimony, which is conflicting, and the demeanor of therespective witnesses, it is found that the Respondent did not use unnecessaryor improper force or other methods in connection with removal of the organizers.It is further found that interference with solicitation by organizers who carriedon their activities in an unauthorized and improper manner " was not unlawful,even when such interference took the form of seizing blank or partially executedauthorization cards or of exclusion from employee " cafeterias, to which guestsmay sometimes have been taken," or from any other portion of the Respondent'spremises from which, but for the improper activities, such organizers mightnot lawfully be barred.13Clark was warned of arrest" if she returned to the stores, twice` she re-turned and was arrested. The arrests and subsequent imprisonment" were8Meier & Frank,Inc, supra9 Ibid.See alsoMay Department Stores Company,59 NLRB 97611William Newhall, another organizer, testified that Lloyd H Richmond. the manager ofretail employee relations, in ordering him off the selling floor, had stated as his reasons thatNewhall was working for the Union and no soliciting was permittedRichmond testifiedthat he mentioned the latter reason, not the former It is understandable that an organizerwould equate his own activities with solicitation generally, but it is unlikely that Rich-mond said that he was barring Newhall because the latter was woiking for the Union11That Clark realized that she was not properly there is indicated in her testimonythat she and another organizer "got up and . . . left" when a special service employeecame into the subway cafeteria on an occasion in May 1950.12Under the circumstances, it is unnecessary to determine whether guests were in factpermitted in employee cafeterias or whether the organizers were guestsSee also sub-sectionD, info a.13Cf.May Department Stores Company,70 NLRB 94.14 SeeNewport News Children's Dress Co., Inc.,91 NLRB 1521 ,Cathey Lumber Com-pany,86 NLRB 157 These cases are cited on the issue of authority to arrest where anorganizer may properly be excluded ; the right to exclude under the circumstances hereinhas previously been noted.11On the first occasion, Newhall was also arrestedIt appears that lie was given theoption "to leave peacefully" rather than "to come peacefully," but that he replied thathe was "going the way Miss Clark goes."16Other altercations and restraints fall into Clark's pattern MARSHALL FIELD & COMPANY113not aggravations of unfair labor practices previously committed.They arethus distinguishable from those cases in which the Board has foundrecourseto the courts to be an unfair labor practice"Whether they were proper stepsunder the State laws and municipal regulations can be determined in thecivil and criminal courts.18For presentpurposes,it is sufficient to note that ifthey were improperlytaken,a finding of innocent, if improvident, error, is ascompatible with the evidence adduced as one of intent to interfere.Beyondsuch acts as themselves would constitute unlawful interference, ascription ofunlawful intent to interfere would here likewise be without sufficient foundation.C.The rule against organizational activity to public areas other thansellingfloorsThe Respondent's invitation to the public, noted on the record, is to enter thestore, shop, and buy. It recognizes the need, in harmony with that purpose andthe development of good will, to provide facilities for the public which may notdirectly contribute to sales, but which nevertheless are necessary'sNo grant ofspecial privilege for union organizers 20 is therefore necessary when it is suggestedthat they may use public facilities. as do other members of the public.Unionorganizers have been known to patronize department stores; others of the public,conversely, have been known to use courtesy facilities so-called, without at thesame time shopping or making a purchase.Having exercised its property rights to make facilities available to the public,the Respondent may not interfere with its employees' oganizational activities byunreasonably denying to union organizers access to such facilities.Recognizingthis principle, the Respondent does not exclude union organizers as such ; it does,however, exclude them when they attempt to organize anywhere in the store.If a restaurant patron may discuss with an employee the problems, and theyare many, which confront the Chicago baseball teams, there is no reasonablebasis for excluding a discussion of union membership between a union organizerand an employee. In fact, the Respondent does not appear to prohibit any othermember of the public from discussing union membership with an employee offduty and off the selling floors, whether the Union be one which figures prominentlyin the national news of the moment or Local 1515. True, discussion of unionmembership in connection with solicitation efforts may become acrimonious orotherwise disturbing.But so can discussion of the parlous (in this year of grace)state of the local ball teams.The problem is thus one of technique, of manner andmethod, even of personality.Solicitation in restaurants, for example, can be inconspicuous not only to theRespondent but also to patrons (if not to the employees themselves), and seem-ingly incidental to the organizers' apparent role as patrons z1 of the restaurant."Cf. W. TCa) tei and Bi other,90 NLRB 2020, cited by GeneralCounsel.18The evidence adduced does not indicate that the delay in filing thecomplaint andaffecting Clark's release was attributable to Loren E Edwards, manager of the specialservice departmentNor are we here to hold the Respondent liable for the fact that thedisorderly conduct statuteincludesreference to lewdness19The record shows, and official notice may be taken, that the storewelcomes membersof the public who come in without intention to buy. Thereis no suggestionof any attemptor intentto exclude those who may use the store as a meeting place or to visitemployeeswhile thelatter are off duty.20Unlessotherwise indicated, referencein thissubsectionis to unionorganizers whoare- not employees.u It should be recognizedthat, although, as hereinafter noted,it is not a selling floor,space in a restaurantisprovided for those who patronize itAt least some of theorganizationalactivitiesin the restaurantstook place when theorganizerswere noteating at all 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDA department store may limit organizers in public areas to the same extent thatitmay limit solicitation generally, and for the reason that such activities interfereboth with the public as it attempts to engage in business with the store, and withthe latter in the pursuit of its business. If union organizers must be especiallycircumspect because their activities may arouse an emotional reaction out ofharmony with the general environment,22 they are nevertheless not to be deniedan opportunity to proceed with due consideration of the issue, the environment,and the reasonable possibilities 23The distinction herein noted between selling floors and other areas open tothe public is further supported by the Board's reference in theMeier & Frankcase 24 to "appear [ance] upon the premises" while it barred activity on the sellingfloors only.The Respondent's rule, however, as promulgated and enforced, denies to non-employee 25 union organizers the right to solicit employees on behalf of a unionon the employees' own time and in public areas other than selling floors. True,itwas testified that the Respondent would not limit an organizer who had notbeen barred from the store and who met an employee by appointment and didnot "move from that table to another." But this would be a situation, as stated,not within the Respondent's knowledge in any event.The exception, moreover,is too narrow : It would not permit discussion without appointment, which isnot denied to others, or discussion with several employeesseriatim,also other-wise permitted.(The rule is in sharp contrast to the position which the Respondentassumedon the occasions when it actually required organizers to cease their activities :in each such case it pointed toimproperactivities on the selling floor or in "Em-ployees Only" areas, and its exculpation, as noted herein, is based thereon.)The reasons for prohibiting solicitation on selling floors are not applicableto nonselling areas,26 and themselves constitute the basis for distinction betweenthe two.Where, as in theGoldblattcase,27 employees of a restaurant areeligible for membership and have been solicited,the distinction evaporates andthe area is in effect considered as a selling floor ; the Board so held in that case.But such is not the situation here, and in the absence of the reasons which sup-ported that conclusion,there is no basis for a similar finding here. -While arestaurant may in a sense be considered a selling area, that sense is limited in-deed.Contact between patrons and restaurant employees is relatively slight andis hardly, if at all, interfered with by discussion among the patrons whether theybe employees or nonemployees; and there is here no corresponding reason forbarring solicitation outside of employees' working time.Whereas employeeswould not be permitted to congregate and talk on selling floors on off-duty time,they are welcomed in the restaurant.22This is not to say that an organizer is chargeable to a greater degree than anyoneelse for an unreasonable reaction or outburst.22Further definition is not feasible inasmuch as such factors as the technique of organ-izers or, more generally,the personalities involved in any discussion,the background ofevents,both historical and current,and the immediate objectives sought, imposed on theatmosphere created by management and its patrons,are necessarily indeterminate.24Supra.25 Employee organizers and the area limitation imposed upon them are considered inthe second following subsection2eFor the reasons set forth,this phrase is employed to refer to public areas other thanselling floors or selling space, such as aisles and corridors not immediately adjacent toselling floors, restaurants, elevators,escalators,stairways,waiting rooms,rest rooms, anda private street which is open for access to the store.27GKoldblatt Bros , Inc.,77NLRB 1262. MARSHALLFIELD& COMPANY115Reference to solicitation for signatures on nominating petitions, for an em-ployee 28 described as a perpetual seeker of public office, may be noted in thisconnection.If an employee may solicit signatures for such petitions in publicareas on employees' own time, there is no basis for refusing to permit other em-ployees to solicit signatures for petitions which interest them.Nor, when theyare on their own time and in public areas, are employees under such circum-stances different from members of the public generally.But in the instancescited solicitation was in nonpublic areas, and the question is therefore part ofthat of general exclusion from such areas, hereinafter considered.Aside from the cases of organizers who had previously solicited on sellingfloors, the rule against solicitation in public areas was enforced earlier as in thecase when Lennon was told in the summer of 1949 to leave a public corridorleading to the men's store.No unfair labor practice can be found in this con-nection because the incident falls outside the period proscribed by Section 10(b) of the Act.But the existence of the rules as declared by the Respondent,and reference thereto made to an organizer, as it was again made in inclusiveterms in May and June 1950 to him and to Clark, who evidently was directingthe organization campaign, might without more be deemed to constitute clear andcontinuing notice of denial of access to public nonselling areas for the purposeof solicitation ; and such notice, given to the Union's representatives, mightfurther be deemed to constitute actual denial of access within the pleadingsas originally drawn.But any question in this respect was removed when theissuewas directly presented by amendment of the complaint to allege thatpromulgation of the rule was an unfair labor practice.2°In short, to complement 30 the Board's construction of "the application of ano-solicitation rule to cover all types of union solicitation on the selling floor ofa store, regardless of whether or not such solicitation takes place during non-working hours," 31 it is reasonable to conclude that solicitation as such duringnonworking hours is permissible in the manner hereinabove 'indicated innonselling areas of a store which are open to the public 9RIt is found that the Respondent's rule and its enforcement have unlawfullyinterfered with the rights of employees to organize.D. Exclusion from areas closed to the publicThe identification hereinabove made, between nonemployee union organizersand members of the public generally, precludes distinction between them withrespect to access to areas set aside for employees only. Concerning workingfacilities such as workrooms and stockrooms, there can be no reasonable dispute.As for the library, there appears to be valid reason for prohibiting discussion of28Where the solicitor was not identified, it would appear that he was that same employee ;there is no basis for finding that he was not an employee.29 The finding in this connection is based on promulgation and enforcement of the rule.No finding is or need be made with respect to the "conclusionary"allegation of purpose tointerfere.°°The question of solicitation off the selling floor appears to be one of first impression.Henry C Lytton & Company,93 NLRB No 49 The questions raised in this and the secondfollowing subsection are important because of the general application of any rule inconnection therewithThere will, of course, remain problems concerning the application ofany-which are public areas,the extent of selling floors,the nature of permissibleactivity viewed in the lightof the type of operation conducted, the point at whichsanctioned conduct may become improper in regard to the nature of the business, etc.31Metier & Frank Company, Inc.,footnote 6,supra.32Except for its attempt to extend the definition of selling floor beyond that herehiaboveindicated, the Respondent agrees with so much of this conclusion as concerns employeeorganizers. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDany kind, whether by employees or nonemployees.Nor is exclusion of all non-employees from cloak rooms and locker rooms unreasonable; presence of guardsdoes not encourage or warrant a testing of their efficiency by invitation to non-employees.(See footnote 38.)The exclusion from nonpublic cafeterias" presents a more important, if notmore difficult, problem since the opportunity for organizing, if permitted, wouldbe far greater there, and exclusion therefore more seriously limits the generalrights accorded by the Act. The Respondent, however, should not be required,in the absence of bad faith, to serve the public at the lower rates prevalent inthe employee cafeterias or to increase such rates.Finally, it may be noted thatsome employees patronize the public cafeteria, where organizers should be per-mitted to function as indicated above.General Counsel submitted evidence to show that nonemployee guests havebeen taken to cafeterias designated for employees only.Whether this mighthave indicated discriminatory application of the Respondent's rules would de-pend on the frequency of such visits, the Respondent's knowledge thereof andaction taken, if any, to prevent or terminate them, and similar factors.Nofindings need be made in this connection, however, since as stated above, itappears that each of the organizers excluded had violated a proper regulationagainst solicitation on the selling floors, and their exclusion was properly fromthe entire store; wt- can now confine ourselves to the general question of exclusionfrom cafeterias which are maintained for employees exclusively.There are here no such special circumstances as have been found to commandlimitation of the right to exclude union organizers along with other membersof the general public.34The instant case involves factors which are typical notonly of this Respondent, but of large department stores generally ; in fact, to theextent that size of store, number of employees, busy location, various hours, andother factors were cited, the situation is typical of many plants in manybusinesses.The conclusion inArmour Fertilizer Wo,ks'is supported by the finding ofunlawful intent and interference with employees' own activity on nonworkingtime.The issues in that case and the principle of the authorities there cited donot extend to a general finding that the type of restraint there imposed and inthis subsection considered isper seviolative of the Act in the absence of unlawfulintent.It is found that the Respondent acted within its rights in excluding nonem-ployee union organizers from the selling floors and from areas closed to thepublic.H.Employee organizersand soleciteeson working timeThe Respondent declared that it "probably wouldn't do anything about" unionsolicitation by employees "in employee areas" when both solicitor and soliciteeare on their own time.While the time restriction is valid," the permissible areashould, for the reasons hereinabove set forth, include all portions of the premises33While Clarktestified that she did not see signs excluding the public from the twelfthfloor and subway cafeterias,the references to "guests"being taken there and Clark's testi-mony that she undertook to become acquainted with the stole's physical setup make it clearthat all concerned were aware of the limitation.Edwards testified to the location of signswherever thepublic is "not invited " See also footnote11,supra-31Cf.N. L.R B. v. LeTourneau Company of Georgia,324 U. S. 793,N. L. R B v. StoweSpinntnq Company,336U. S 226;N. L. RB. v Cities Service 04 Company,122 F. 2d 149(C. A. 2) ; N LR B. vWeyerhaeuser Timber Company,132 F. 2d 234(C. A. 9).35 69 NLRB I30Peyton Packing Company,Inc,49 NLRB 828 MARSHALL FIELD & COMPANY117except the selling floors and such other areas as are reasonably closed to dis-cussion aT or to the employees involved."Allen D. Schwartz, agvondainSaturday employee, had not been employed atthe store for 7 weeks when he undertook to organize on February 3, 1951. Vali-dation of his discount card is evidence that he was an employee in at least a re-stricted sense ; his relation to the Respondent would certainly not meet thepurpose for distinguishing between employees and others in connection withaccess to restricted areas.But it is unnecessary to determine whether he wasproperly in an area reserved for employees.He was admittedly in the store onhis own time "talking about the Union," he had engaged in discussion of theUnion with several employees on the selling floor just before, and he was speak-ing with a stockboy who was standing at the dumbwaiter.The circumstances ofthe latter conversation suggest that the stockboy was on working time.Apresumption to that effect may be indulged in generally with respect to employeesduring working hours and when they are at normal employment stations. It isconcluded that Schwartz was lawfully excluded from the store 39F. InterrogationDale Milnes, an employee in the traffic department, solicited on behalf ofthe Union on his own and on company time. The manager of the depart-ment, Earl F. Cosby, called him into conference on August 23, 1950. Immediatelythereafter,Cosby prepared an "Incident Report," which Milnes signed thefollowing day.While agreeing generally concerning the matters discussed,Milnes and Cosby differed on several material points.The former maintainedthat Cosby inquired about his solicitation on both his own and company time,while the latter insisted that he had asked with respect to company timeactivities only.While it is quite possible that Milnes may have overlookedthe omission of reference to his own time in the report, the undersigned baseson such omission a finding that Cosby's version was.correct, and that Milnes inthis connection was thinking of his later statement to Cosby that he wouldcontinue to organize on his own time but would refrain from doing so onworking time.This finding is supported somewhat by the fact that Cosby'swarning was admittedly directed toward company time solicitation.Both witnesses appeared to be truthful, but Cosby was at several points uncer-tain and not as clear in his recollection as Milnes, who impressed the undersignedas meticulous and thoroughly reliable except in the instance noted immediatelyabove.The undersigned finds that Cosby, when he admittedly expressedsurprise that Milnes was engaged in union activity, did tell Milnes that hecouldn't understand why he was engaging in such activities, asked why hehadn't started earlier, and during the conversation referred to the possibilityofMilnes becoming a supervisor. (Any absence of bias which may be spelledout of a subsequent promotion does not lessen the interference at the time ofthe reference under the circumstances of the conversation.)These statementsdo not contradict the report; they supplement it. It did not purport to includeall of the details of a lengthy discussion, nor did Cosby urge that it did.Such areas as librariessa Such areas as stockrooms or cashier's cages, to which access is limited.The argumentthat the presence of guards in such places represents an invitation or right to enter withoutauthorization is curious indeedit may as well be argued that the absence of guards else-where warrants exclusion.Nor is there need to test the guards : their function is otherwiseproven89The activities of Milnes, another employee, are noted in the next subsection.998666-vol.98-53-9 118DECISIONSOF NATIONALLABOR RELATIONS BOARDNancy N. Sennett, employed by the Respondent until a short time before thehearing, testified that one afternoon in July 1950 a special service employeewhom she could not further identify told her that he knew she had beenstopped by a union representative that morning,and asked her whether shehad signed a union card.The indefiniteness 40 of Sennett's identification, whichleft the Respondent little opportunity to meet her testimony,and her generaluncertainty on the witness stand,in the face of the instructions given to membersof the special service staff that if they observed an organizer speaking to anemployee, they were to ask whether he had been solicited for the Union butnot whether he had signed a union card,will not allow a finding of unlawfulinterrogation in this connection.It is found that, by interrogation and promise of benefit,Cosby interferedwith union activities in violation of Section 8 (a) (1) of the Act.G. Trailingoutside the storeItwas testified without contradiction that in June, Clark was ordered outof the store and then was followed by a special service employee as she circledit and reentered through another door.Thismattercan here be disposed of bynoting that it is without the issues framed by the pleadingNor was it "fullylitigated." 41But if such objection be waived in the interest of obtaining greater definitionof the rights of the respective parties, a determination can be made on the meritsof the question.Where an organizer has, as in this situation, declared that hewould return and has infactrepeatedly returned after being properly orderedoff the premises,it is not unreasonable or unlawful to follow him off and in theimmediate vicinity to see whetherhe will atonce return.(Thereis nothing inthe record to indicate any other motive connected with the incident.)Undersuch circumstances,the suspicion that he will return is reasonable,and thecorrectness of that suspicionl was indicated by the fact that he did return.42No violation is found in connectionwithtrailing outside the store.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above,occurring inconnection with the operations of the Respondent described in Section I, above,have a close,intimate,and substantial relation to trade,traffic, and commerceamong the several States,and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in and is engaging incertain unfair labor practices affecting commerce,itwill be recommended that itcease and desist therefrom and take certain affirmative action in order to effectu-ate the policies of the Act.It has been found that by prohibiting noneniployee union organizers fromsoliciting employees on the latter's own time and in public areas,without limita-tion of such areas to the selling floors;by limiting the activities of employee40 CfHeider Manufacturing Company,91 NLRB 1185.footnote 10.41Fulton Bag and CottonMills, 75 NLRB 8S3,Stai sett Bi othersandELen,Inco;porated,92 NLRB 1757.42Reference to the subsequent event is not made to prove that the suspicion had existed.The later occurrence does,however, indicate that the suspicion,and therefore the Re-spondent'smotive,was neither incredible nor unreasonable. LEADER NEWS CO., INC..119organizers to "employee, areas" and prohibiting such activities when all em-ployees involved are on nonworking time, not only on the selling floors and insuch other areas as are reasonably closed to discussion or to the employees in-volved but in all other portions of the premises ; and by interrogation concerningand promise of benefit in connection with union activities, the Respondent inter-fered with, restrained, and coerced its employees in violation of Section 8 (a) (1)of the Act.Beyond the rules against solicitation which the Respondent is testing and arehere found to be violative of the Act, there is no evidence of frequent or system-atic interference or of such intent as would warrant reasonable apprehensionof danger that it will commit unfair labor practices different from or not relatedto those found herein. It will therefore be recommended that the order hereinbe coextensive with the unfair labor practices actually committed by the Re-spondent, and be limited to any like or related conduct.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONcrtsIONS OF LAW1.Retail Clerks International Association,Local No. 1515-M.F.,A. F. L., is alabor organizationwithinthe meaning of Section 2 (5) of the Act.2.By promulgating and enforcing a rule prohibiting nonemployee union organ-izers fromsolicitingemployees on behalf of a union on the employees' own timeand in public areas, without limitation of such areas to the selling floors ; bypromulgating and enforcing a rule prohibiting employee organizers from solicit-ing for a union on nonworking time in any portion of the Respondent's premisesother than"employee areas";and by interrogation concerning an employee'sunion affiliation,activities,and sympathies,and promise of benefit in connectiontherewith,thereby interfering with, restraining,and coercing its employees inthe exercise of rights guaranteed in Section 7 of the Act,the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.3.The aforesaid labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]LEADER NEWS CO., INC.andOFFICE EMPLOYES INTERNATIONAL UNION,LOCAL 153, AFL.Case No. 2-CA-1609.February15, 1952Decision and OrderOn August 7, 1951, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Respondent's request for oral argument is hereby denied because98 NLRB No. 22.